 DEPARTMENT & SPECIALTYSTORE, ETC.,LOCAL1265335Department&Specialty Store Employees'Union,Local 1265,AFL-CIOandOakland G. R. Kinney Company,Inc.Case No.f2O-CP-1d.March 19,,1962DECISION AND ORDEROn September 21, 1960, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety,as setforth in the Intermediate Report attached hereto.Thereafter the General Counsel and the Charging Party filed excep-tions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs and the entire record in thecase 1 and adopts the findings and conclusions of the Trial Examineronly to the extent consistent with the decision herein.The Trial Examiner found that the Respondent had not violatedSection 8 (b) (7) (B) of the Act because the picketing involved wasnot for an object of recognition, bargaining, or organization, andtherefore was not prohibited by Section 8(b) (7).He recommendeddismissal of the complaint in its entirety.We are in agreement withthe Trial Examiner that the complaint should bedismissed,but fordifferentreasons.On March 12, 1959, the G. R. Kinney Corporation established aKinney retail shoestore at Oakland, California.The store employednine individuals,noneofwhom was represented by a labororganization.About the middle of 1959 three business agents of Respondent Local1265 went to the store and asked permission of the manager to talk tothe employees about joining the Union.When their request was de-nied, the business agents stated that they did not see any local salespeople on the floor, and that the Union would be glad to^furnish com-petent help.They then left.'At the hearing the parties stipulated that the Trial Examiner should receive in evi-dence designated portions of the court reporter's transcript inBrown v. Departmentc6Specialty Store Employees'Union, Local 1265, AFL-CIO,187 F. Supp.619 (D.C.N. Calif.),and all exhibits introduced by the parties in that proceeding.136 NLRB No. 29. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 3, 1960, the same business agents went to the storeand asked the manager whether the Company had changed its posi-tion about their talking to the employees, and were told that it hadnot.The business agents then told the manager that they would ad-vertise to the public that the store was nonunion and did not meetunion conditions.When the manager asked which conditions werenot met, one of the union agents said ". . . strike that from the con-versation.We are going to advertise your store because it is non-union."On leaving, one of the business agents handed the districtmanager a card bearing the name of Local 1265's executive secretaryand stated that if the district manager had any questions to call theexecutive secretary.On February 4, 1960, Kinney received a letter from Local 1265stating that it intended to engage in an "advertising campaign" toinform the public that Kinney's store did not operate under fair unionconditions; that its "exclusive purpose" was to persuade the publicnot to patronize Kinney and to urge them to shop in retail storeswhere Local 1265s members were employed. The letter continued :We do not claim at this time to represent a majority of the em-ployees of your store, nor is it any part of the purpose of ouradvertising campaign to secure a Union contract covering theseemployees. In fact, our Union will refuse to enter into any suchcontract until and unless a majority of your employees at yourstore voluntarily without any coercion of any kind designate theUnion as their collective bargaining representative.On February 5, 1960, two pickets appeared in front of the Kinneypremises carrying signs and leaflets for distribution to patrons of thestore.The picket signs read :THIS STORE DOESNOT OPERATE UNDER AFL-CIOUNION CONDITIONSPLEASE DO NOT PATRONIZEDepartment & SpecialtyStore Employees UnionLocal 1265The leaflets indicated that Kinney did not have a contract with alabor organization, or employ members of a labor organization, andappealed to the public not to patronize Kinney's.The picketing waspeaceful and at no time did it interfere with the pickup, delivery,or transportation of goods to or from Kinney, nor did it induce anyindividual employed by persons other than Kinney to refuse to per-form services for Kinney. DEPARTMENT & SPECIALTY STORE, ETC., LOCAL 1265337On February 17, 1960, Kinney filed an unfair labor practice chargealleging,inter,alia,the Act, and on the same day filed a petition for a representation peti-tion.Pursuant to 8(b) (7) (C), the Regional Director conducted anexpedited election on April 18, 1960.All nine employees voted againstrepresentation by Local 1265 and the results of the election were certi-fied on April 29, 1960.Picketing and the distribution of leaflets atthe premises of Kinney continued after the election and the certifica-tion of results.As stated, in dismissing the complaint the Trial Examiner found noevidence that the picketing had as an object organization, recognition,or bargaining within the meaning of Section 8(b) (7) (B).We dis-agree.Two days before the Respondent began to picket, two of itsbusiness agents renewed their request to the Company for permissionto talk to employees about joining the Union. The next day, Respond-ent followed up this request with a letter to the Company disclaiminga bargaining objective "unless a majority of your employees at yourstore voluntarily without any coercion of any kind designate theUnion as their collective bargaining representative."The leaflets dis-tributed by the pickets advertised that the Company did not have acontract with, or employ members of, a labor organization.We find,in these circumstances, that the picketing had for an object organiza-tion or bargaining as defined in Section 8 (b) (7).Though in disagreement with the Trial Examiner on the abovepoint, we nevertheless agree with him that Respondent's conduct didnot violate Section 8(b) (7) (B).The picket signs utilized by Re-spondent prior to the election stated that Kinney "did not operateunder AFL-CIO Union conditions."We find that the picket signs,when considered together with the leaflets distributed by the pickets,'were substantially for the "purpose of truthfully advising the public(including consumers)" that the Company did not "employ membersof, or have a contract with," the Respondent. It therefore follows thatRespondent's picketing, conducted before and after the filing of Kin-ney's representation petition and 8(b) (7) (C) charge, conformed withthe requirements of the publicity proviso to Section 8(b) (7) (C).'That section provides that such publicity proviso picketing is per-missible and not in violation of the Act nor subject to an expeditedelection procedure unless it has the effect of inducing stoppages ofdeliveries or services. It follows that, as there were no such stoppages,the expedited election in this case was improperly directed and held.Section 8(b) (7) (B) of the Act prohibits recognitional or organiza-tional picketing within 12 months of a valid election.A violation of2The leaflets stated that Kinney did not have a contract with a labor organization oremploy members of a labor organization and, as did the picket signs, appealed to thepublic not to patronize Kinney.3 SeeCrown Cafeteria,134 NLRB 1214. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b) (7) (B) then is dependent on the validity of the April 18, 1960,expedited election, as both the General Counsel and the Respondentagree.In view of the foregoing, we find that, as an expedited election pur-suant to Section 8 (b) (7) (C) should not have been conducted, theApril 18 election was not valid for the purposes of 8(b) (7) (B).Therefore the picketing following that election was not prohibited by8(b) (7) (B).Accordingly, we shall dismiss the complaint in its en-tirety and order that the expedited election in Case No. 20-RM-326be set aside.[The Board dismissed the complaint and set aside the election inCase No. 20-RM-326.]MEMBER LEEDOM, dissenting :As reflected in the majority opinion, the record contains evidence,independent of the language of the picket signs, that an object ofRespondent's picketing before the election was organization of Kin-ney's employees.Thus, the situation here is virtually the same as inCrown Cafeteria,reconsidered,supra,in which Member Rodgers andI dissented from the majority view that independent evidence con-cerning the object of picketing is immaterial if only the picket signsconform to the language of the publicity proviso to Section 8 (b) (7)(C)."Here, too, the majority, although relying on independentevidence to establish that the Respondent's object was organizationor bargaining, ignores that evidence in reaching its conclusion thatthe picketing was for protected publicity purposes. I cannot agreethat evidence which is relevant to establish `object' becomes irrelevantwhen the issue is `purpose.' "For the reasons set forth in the dissenting opinion inCrown Cafe-teria,reconsidered, and in the majority opinion in the initialCrownCafeteriadecision, I would on the facts in this case find that thepicketing herein was not protected by the publicity proviso to Section8 (b) (7) (C) ; that absent the timely petition, the picketing wouldtherefore have violated that section of the Act; and that the expeditedelection conducted by the Regional Director was consequently a validelection for the purposes of Section 8(b) (7) (B).As it is clear thatthe picketing continued after the election, and the certification of theresults thereof, for the same object of organization, I would find thatthe Respondent thereby violated Section 8(b) (7) (B), as alleged, andwould enter an appropriate order.INTERMEDIATE REPORTSTATEMENTOF THE CASEThisproceeding was heard beforethe dulydesignated Trial Examiner at San',Francisco,California,on July7, 1960.It was heard upon a stipulationthat the Trial' DEPARTMENT & SPECIALTY STORE, ETC., LOCAL 1265339Examiner should receive in evidence designated portions of the reporter's transcript inBrown v. Department & Specialty Store Employees' Union, Local1265,AFL-CIO,187 F. Supp. 619 (D.C. N. Calif.), and all exhibits introduced by the respective par-ties in that proceeding. It was further stipulated that after the Trial Examiner hadexamined said reporter's transcript and exhibits he might, if he deemed it necessary,reconvene the hearing for the taking of further testimony.Having examined saidreporter's transcript and exhibits the Trial Examiner, by Order dated August 2, 1960,closed the hearing.The complaint alleged, in substance, that Department & Specialty Store Employees'Union, Local 1265, AFL-CIO, herein called Respondent or Local 1265, picketed thepremises of Oakland G. R. Kinney, herein called Kinney or the Company, within 12months following an expedited election conducted pursuant to Section 8(b) (7) (C)and 9(c) of the Act at which the employees of Kinney voted unanimously againstrepresentation by Respondent with an object of forcing or requiring Kinney to recog-nize or bargain with Respondent or forcing or requiring Kinney's employees to acceptRespondent as their collective-bargaining representative notwithstanding Respondentwas not currently certified.The aforesaid conduct of the Respondent is alleged tohave violated Section 8(b) (7) of the Act.Respondent's answer admitted the picketing as alleged but denied the objective asalleged; it put in issue the authority of the Regional Director to hold the expeditedelection under Section 8(b) (7) (C) and 9(c) (an appeal from said Regional Di-rector's action is pending before the Court of Appeals for the Ninth Circuit); itdenied the commission of unfair labor practices under Section 8(b)(7) of the Act.Respondent's answer then asserted eight separate affirmative defenses.These maybe summarized as an attack on the validity of the expedited election; an allegationthat the picketing was protected under the proviso to Section 8(b)(7)(C) and Sec-tion 13; a disclaimer of the unlawful objective of the picketing; and an allegationthat the picketing did not obstruct the flow of commerce nor harm or injure thepublic interest.Briefs were received from the General Counsel and Respondent by September 13.Upon the aforesaid stipulation, the transcript and the exhibits, 1 make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYEROakland G. R. Kinney, a Californiacorporation,operates a retail shoestore inOakland, California.The Oaklandstore,the only store involved in this proceeding,is one of anationwidechain of some500 stores owned and operated by G. R. KinneyCorporation of New York, New York, the parent corporation of KinneyThe chainis operatedas a single, integrated enterprise doing an annual gross volume of businessin excessof $10,000,000.During the past year Oakland G. R. Kinney received mer-chandise valuedin excessof $50,000 shipped directly to it from points outside theState of California.Ifind thatRespondent is engaged in commercewithin the meaning of the Act.If.LABOR ORGANIZATION INVOLVEDDepartment & Specialty Store Employees' Union, Local 1265, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsUpon the stipulated record herein I find that the G. R. Kinney Corporation estab-lishedKinney at Oakland on March 12, 1959.Walter Gottingerwas manager ofKinney, which employed nine persons.At no time material herein did any labororganization represent these employees.At a time fixed by Gottinger as April or May of 1959 but fixed by the union repre-sentatives as August or September of that year 1 Gottinger received a visit from threerepresentatives of Local 1265.These were Alvin William Kidder, William J. Devine,and Daniel E. Breault, all business representatives.According to Gottinger, Devineacted as spokesman for the three, but according to both Kidder and Devine the spokes-man was Kidder and I so find. Kidder introduced himself and the others to Gottingerand asked permission to talk to the employees.Gottinger told themitwas against1 In the order closing the hearing I have found that the date of this visitwas immaterial.641795-63-vol. 136-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany policy for them to talk to the employees during working hours and on com-pany premises.The union representatives then left.On February 3, 1960, the same three union representatives again visited the storeand saw Gottingen. (Again I find that Kidder, not Devine, did the talking.)Accord-ing to Kidder, he reintroduced himself and his companions to Gottinger and askedif the Company's policy with respect to talking to employees had changed.Whenhe was told it had not Kidder told Gottinger that he had been instructed by Mr.Mathiesen 2 to advertise to the public that the store was nonunion and did not meetunion conditions of work.DistrictManager Rowen was at the store at the time andKidder told him of the Union's contemplated action and left a card with Mathiesen'sname and telephone number with Rowen. There is no substantial difference betweenthe testimony of Kidder and Devine and that of Rowen and Gottinger except that thelatter testified that when permission to address the employees was denied Kidder toldthem that the store would be boycotted and there would be trouble.Kidder andDevine deny use of the word "trouble." 3On February 4, 1960, Local 1265 sent, and Kinney received, the following letter(Trial Examiner's Exhibit No. 2, Petitioner's Exhibit No. 2 in Case No. 39,139):KINNEY SHOE CORPORATION,10323 E. 14thStreet,Oakland 3, CaliforniaFEBRUARY 4, 1960.GENTLEMEN: This is to notify you that our Union intends to engage in anadvertising campaign to inform the public that your store does not operate underfairUnion conditions.In this advertising campaign it is our exclusive purpose to persuade the publicnot to patronize your company and to urge that members of the public shop inretail stores where our Union members are employed under Union conditions.We do not claim at this time to represent a majority of the employees of yourstore, nor is it any part of the purpose of our advertising campaign to securea Union contract covering these employees. In fact, our Union will refuse toenter into any such contract until and unless a majority of your employees atyour store voluntarily without any coercion of any kind designate the Union astheir collective bargaining representative.Any statements heretofore made to you which can be construed as inconsistentwith this communication are hereby unconditionally withdrawn and specificallyrepudiated.Yours very truly,RLMmpDEPARTMENT & SPECIALTY STOREEMPLOYEES' UNION LOCAL1265,RUSSEL L. MATHIESEN,Secretary-Treasurer.On February 5, 1960, two pickets appeared at the Kinneypremisescarrying signsand leaflets for distribution to patrons of the store.The picketsign(Trial Exam-iner'sExhibit No. 2, Petitioner's Exhibit No. 3, Case No. 39,139) read:THIS STORE DOESNOT OPERATE UNDERAFL-CIOUNION CONDITIONSPLEASE DO NOT PATRONIZEDepartment & SpecialtyStore Employees UnionLocal 1265.2Russell L. Mathiesen, secretary-treasurer of Local 1265Mathiesen testified that hewas prompted to send his representatives to Kinney because three rival stores in LosAngeles had complained that Kinney was not paying wages comparable to their collective-bargaining contract scale.3In the order closing the hearing it was found unnecessary to resolve this issue ofcredibility.On the basis of the stipulated record I find that Kidder gave Gottinger andRowen a clear warning that Local 1265 intended to advertise to the public the fact thatKinney was nonunionNo further finding either can or need be made DEPARTMENT & SPECIALTY STORE, ETC., LOCAL 1265341The picketing was peaceful 4 and at no time did it interfere with the pickup, deliveryor transportation of goods to or from Kinney, nor did it induce any individualemployed by persons other than Kinney to refuse to perform services for Kinney.The leaflets (Trial Examiner's Exhibit No. 2, Petitioner's Exhibit No. 4 in Case 39,139) were on the stationery of Local 1265 and read:A MESSAGE TO THE PUBLICThe employees of this store do not enjoy union wages, hours and other work-ing conditions, nor do they have the advantage of the many other benefits ofUnion membership, such as union-negotiated medical and hospital benefits andthe like.This store and the employees who work here are in competition with themany other fair Union stores in the area where Union conditions prevail forthe members of our Union.Your patronage of this store breaks down thesefair wages and working conditions which prevail in Union stores and threatensthe jobs of our members at those stores.Our members are your friends and neighbors who have obtained Union con-ditions and job security through their Union.By their efforts your livingstandards and your security are likewise protected.We are sure that you will not wish to harm these many hundreds of ourmembers in the community by giving your patronage to this store and its em-ployees who do not meet Union standards.We seek your help in securing andmaintainingthese standards.PLEASE DO NOT PATRONIZE KINNEY'SDepartment & Specialty StoreEmployees'Union, Local 1265R.C.I.A., AFL-CIO.On February 17, 1960, Kinney filed a charge with the Regional Office of theNational Labor Relations Board (Case No. 20-CP-8) alleging that Respondentherein had violated Section 8(b) subsections (1)(4) and (7) of the Act and on thesame day filed a petition for a representation election (Case No. 20-RM-326).Pursuant to Sections 8(b)(7)(C) and 9(c) of the Act the Regional Director directedan electionamong all selling and nonsellingemployees of Kinney except guardsand supervisors.Due tolitigationwhich isnot apart of the record herein 5 the elec-tionwas not held until April 18, 1960.All nine employees votedagainst representa-tion by Local 1265and the resultsof the election were certified on April 29, 1960.Picketing and the distributionof leafletsat thepremisesof Kinney continuedfollowing theelection andthe certification of results and no charge was filed allegingthat Kinney had unlawfullyrecognizedor assisted any labor organization.TheGeneral Counsel contends that thispost-electionpicketing is proscribed by Section'8(b)(7)(B).B.ConclusionsA large part of Respondent's brief is devoted to an attack upon the validity of theorder of the Regional Director directing an expeditedelectionin Case No. 20-RM-326.6The chargealleging violationof Section 8(b) (7) (C) was dismissed by theRegional Director when the election was ordered? Bothcounselfor theRespondentand for the General Counselare inapparent agreement that the validity of theRegionalDirector's order is a properissue in aproceeding brought under Section8(b) (7) (B) where the picketing which initiated the 8(b) (7) (C) chargeis continuedafterthe election. In view of my findings herein I do not find it necessary to reach*Gottinger testified that on twooccasionsthe Company called the Oaklandpolice becauseitwas thought the pickets were too vigorousin the distribution of the leaflets.The policecame, talkedto the pickets, and left.5 SeeDepartment&Specialty Store EmployeesUnion, Local 1265v Brown,187 F. Supp865 (D.C. N Calif.)An appeal is presentlypending from the decisionof district judgedismissingthe application for an injunctionrestrainingthe election(Department &Specialty Store Employees Union,Local 1265 v. Brown,No. 16,843 (CA. 9) )G The electionwas pursuantto Sections 8(b) (7) (C)and 9(c) of the Actand the Board'sRules and Regulations,Sections101.23(b) and 102 77(b).7 Board's Rules and Regulations,Sections101.24(a) and 102 81(a). 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat awkward determination since this case may be disposed of on the 8(b)(7)(B)issue without reaching 8(b) (7) (C) and its second proviso.eI find the determinative issue presented by the stipulated record in this case iswhether or not the picketing and distribution of leaflets by Respondent constitutedconduct proscribed by Section 8(b)(7), which reads:SEc. 8 (b) It shall be an unfair labor practice for a labor organization or itsagents-(7) to picket or cause to be picketed, or threaten to picket, any employerwhere an object thereof is forcing or requiring an employer to recognizeor bargain with a labor organization as the representative of his employees,or forcing or requiring the employees of an employer to accept or selectsuch labor organization as their collective bargaining representative, unlesssuch labor organization is currently certified as the representative of suchemployees:Although the case has been briefed extensively the facts in the stipulated recordraise only that a simple issue, i e , whether or not the objective of the picketing wasunlawful under the Act. To be unlawful it must have had for its object either recog-nition by the Employer or organization of his employees.There is not an iota ofevidence in the stipulated record to support ,the conclusion that either purposefostered the picketing.At no time, either antecedent to or following the commence-ment of the picketing, was any demand, oral or written, express or implied, made bythe Respondent upon the Employer for recognition or for a collective-bargaining con-tract.To the contrary, in its only written communication to the Employer theRespondent expressly stated that it would not accept a contract until a majority ofthe employees voluntarily designated the Union as their collective-bargaining agent.No action and no words inconsistent with this disclaimer of bargaining statuscan be found in the record. In fact, I do not find that the General Counsel hasmade any claim that the picketing was motivated to force or require recognition bythe Employer.The General Counsel does contend, however, that the immediate objective of thepicketing was the organization of the employees with the ultimate goal, of course,of recognition and a contract.Again, however, the record is bare of any efforts onthe part of the Respondent to organize the employees.On at least two occasionsrepresentatives of Respondent visited Kinney.On each occasion they requested per-mission to speak to the employees, were denied permission and left without speakingto any employee.At no time, according to this record, did they solicit any em-ployees to join the union, nor did they distribute union literature or authorizationcards nor call any meetings.No direct or indirect contact of any kind was estab-lished between the employees and the union representatives for the purpose of re-cruiting union membership. In fact, the visits to Kinney were not the inspiration ofthe Union, they were provoked by complaints from competitors of Kinney withwhom Respondent had contracts that Kinney, by maintaining nonunion conditionsof employment, was a threat to the business of the union stores and a consequentthreat to union standards of employment.Neither the picket signs nor the leafletsurged employees to join the Union.The picketing was directed solely to advertising$ I do agree that a serious question of due process is posed unless the facts upon whicha Regional Director finds an election under Section 8(b) (7) (C) Is warranted ins - be putIn issue in a formal hearing.For the Regional Director's Order directing the election anddismissing the 8(b) (7) (C) charge is based upon an administrative investigation absentconfrontation and cross-examination of witnesses, and the right to litigate the second pro-viso to 8(b) (7) (C) Is denied the Respondent (The courts and the Board may hold thatthe second proviso applies equally to all subparagraphs of Section S(h) (7), but this is aposition in which the General Counsel does not appear to concur )To hold that a Re-gional Director may deprive a respondent union of such exemption as the second provisoaffords by directing an election, dismissing the 8(b) (7) (C) action, and subsequently issuingcomplaint under subparagraph (B) would appear to sacrifice due process to administrativelegerdemain, a sacrifice I do not anticipate the courts will view with favorThe GeneralCounsel, in his brief to the Court of Appeals inDepartment S Specialty Store EmployeesUnion, Local 1265 v Brown(C A 9), states that the validity of the directed 8(b) (7) (C)election and the claim of exemption under the second proviso may be fully litigated In an8(b) (7) (B) proceeding which results from picketing following an expedited electionTheBoard's Rules and Regulations do not so expressly provide but contemplation of the dilemmawhich faces the respondent union when the charge of violation of subparagraph (C) isadministratively dismissed suggests that this is the procedural answer. DEPARTMENT&SPECIALTY STORE, ETC.,LOCAL1265343to the public that nonunion conditions prevailed at Kinney. In a community ashighly organized as San Francisco and as cognizant of the disparity between unionand nonunion conditions of employment and the ultimate effect of the replacementof the former by the latter upon community living standards, such an appeal car-ried economic impact .9But the statute does not refer to the effect of the picketingbut to its object.While the General Counsel may urge that an economic coercionstems from threat of economic loss which inevitably makes the employees of thepicketed employer more susceptible to organization, the short answer is that anypicketing by an unrecognized union has such a derivatively coercive effect and thatif the Congress had intended to bar all picketing by unrecognized or uncertifiedunions it could easily have done so. Instead it took care to specify the objectiveswhich it considered unlawful and to leave unions otherwise free to engage in pri-mary picketing.The Congress is neither uninformed in labor-management rela-tions nor inept in draftsmanship.The amendments, including Section 8(b)(7),were passed after long and acrimonious debate. To say that Congress did not intendto engraft the distinction between immediate and ultimate purposes of picketinginto the section is to rob the objective clause of allsenseand meaning.TheCongress understood that the ultimate objectives of every labor organization are therecruitment of membership, the enlistment of the unorganized, and the negotiationof collective-bargaining contracts.The ban of 8(b)(7) was directed to a specificabuse described as "blackmail" picketing.This is picketing which seeks, by thedirect economic coercion which results from picketing intended to stop the deliveryand pickup of the employer's merchandise by picket line appeals to the employeesof other employers to cease doing business with the picketed employer, to force theemployer to recognize and the employees to accepta unionwhich the employeeshave not voluntarily selected as their bargaining representative.The picketing here-in cannot be so described.I have read the district court cases cited in the brief of General Counsel andfind them inapposite.10 In each the district judge found that either a demand forrecognition had been made prior to the picketing, that the picketsignsdemandedrecognition and a contract, that the picketing was for a new contract after loss of anelection, or that the Union admitted that recognition was its objective."Theinstant case is distinguished by the absence of any of these factors.On the other hand, the General Counsel does not refer to and fails to distinguishsuch cases asIvan C. McLeod v. Chefs, Cooks, Pastry Cooks and Assistants, Local89,Hotel and Restaurant Employees Union, AFL-CIO, etc. (Stork Restaurant),280 F. 2d 760 (C.A.2); Robert E. Greenev. InternationalTypographical Unionand Local 285 (Charlton Press, Inc.),186 F. Supp. 630 (D.C. Conn.); 12 andGetreu v. Bartenders and Hotel and Restaurant Employees Union, etc., (FowlerHotel),181F. Supp. 738 (D.C. Ind.).While each of these cases dealt withSection 8('b) (7) (C) and its controversial provisos, in each the court was compelledto distinguish between the immediate and ultimate objective of the picketing.Although I am not relying on the proviso clause to sustain my finding herein (al-though I believe the picketing here does fall within the exemption of the secondproviso) and do not find it necessary to determine whether or not the proviso tosubsection (C) applies to other subsections, I do hold that the language and reason-ing used ,in these cases is equally applicable in reaching the determination which mustbe made here, i.e., was the picketing unlawful because it was proscribed by thegeneral objective clause of 8(b) (7).In theStork Restaurantcase the picket signs advertised that the employees didnot enjoy union conditions and that the club did not have a contract with the respond-ent unions.The district court was reversedin itsholding that such picketing was"recognitional picketing proscribed by the Act."The court stated:The reasoning employed by the court below was thatsincethe unions carriedsigns stating that they did not have a contract with theunions,this indicated6 The record discloses that Kinney estimated its overall loss at 30 percent of its antici-pated volume.io Sympathetic though I am to the dilemma of the General Counsel in the instant case,the citing of inapposite cases serves only to make the task of the Trial Examiner moretime-consuming and to delay the issuance of reports"InJohn J Cuneo v United Shoe Workers of America. etc (Q T Shoe 111fgCo ). 181F Supp. 324 cited in the brief, the injunction was granted to halt physical violence andother coercive conduct pending an electionThe case in no wise relates to any isrue herein.12Cf.RobertE. Greene v.International Typographical Union andLocal 285, 182F. Supp.788, citedby General Counsel. 344DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe unions wanted to obtain such a contract and thus wanted to force theemployer to recognize and bargain with the unions....To say that the carry-ing of signs stating that the employer has no contract with the union is proofof recognitional picketing is .to ignore the letter and, we think,the spirit of thestatute.The court then went on to find that the picketing was unlawful only to the extentthat it might have influenced other employees not to make deliveries.This findingwas made despite the fact that prior to January 14, 1960, the unions had admittedlysought recognition and had only announced a change in the objective of theirpicketing on that date.Disposing of such inference as might be drawn from thisfact the court said:The unions clearly announced the change in objective on January 14, 1960,and took action to modify their activity so as to bring it within the sphere ofallowable informational picketing permittedby the Act.Theirprior objectiveshould not conclude the unions from engaging in lawfulactivityat a later time.In theArnoldBakerscase we rejected the application of a presumption of thecontinuity of a state of affairs in construing the legality of picketing wherethere is no independent evidence to support such a presumption.N.L.R.B. v.Local 50,Bakery and Confectionery Workers, 245F.2d 542, 547 (2 Cir.,1957).There was testimony by the president of one of the unions in theinstant case that the unions had the objective of informing the public of theconditions of employment so as to establish wages and conditionswhichprevailin the industry and that the signs would be withdrawn if that object wereattained even if no contract resulted.Thereis no substantial independent evi-dence to warrant the conclusion that an object of the picketing was for recogni-tion and to force or require the employer to bargain with the unions as theagents of the employees.In the secondTypographical Unioncase the Regional Director had petitionedfor an order to show cause why the defendants(respondents)should not bepunished for contempt for continuing to picket in violation of the injunction issuedin the first case(picketing in violation of Section8(b) (7) (C) ).In dismissing thepetition Judge Anderson, who had issued the original injunction,stated:The N.L.R.B., however, argues that in spite of an ostensible showing of pur-suing a purpose of truthfully advising the public as set forth in the secondproviso, the unions and their leaders actually never abandoned the objective offorcing or requiring the employer to bargain with or recognize the unions, andrefer to the testimony of the local union's officials who said that it was theirhope and desire that the picketing would result in getting the employer to sitdown and talk with them and eventually rehire the employees on terms andconditions agreeable to the unions.This claimby theN.L.R.B.confuses animmediatepurpose with anultimateobjective and fails properly to interpretcongressional intention in dealing with those two things.When Congress placedthe second proviso in Section8(b) (7) (C)it couldhardly havebeen so naive asto suppose that the unions in making use of it would be motivated solely by theurge to inform and educate their fellow men.Picketing is a weapon used bythe union in a contest with employers.Theypicket under the second proviso"for the purpose of truthfully advising the public(including consumers) thatan employer does not employ members of or have a contract with a labororganization."Why? Because the union hopes to win sympathetic or coopera-tive action from the public which in turn will, through some sort of influence orpressure,bring the employer around to doing what the signs say he is notdoing, i.e. dealing with the union.The N.L.R.B.'s position is that if theimmediate,intermediate or ultimate object of the picketing is for recognition orbargaining,the picketing,ipso facto,cannot qualify under the second proviso.It considers that Section 8(b) (7) deals with organizational or recognitionalpicketing except for the second proviso which deals with an entirely separatekind of category of picketing and that the two categories are somehowmutuallyexclusive.It seems, however,much more realistic to suppose that Congressframed a general rule covering the field of recognitional and organizationalpicketing and then excepted from the operation of the rule a comparatively in-nocuous species of picketing having the immediate purpose of informing oradvising the public,even though its ultimate object was success in recognitionand organization.Again, in denying the petition of the Regional Director for an injunction inGetreuv. Bartenders Union,Judge Swigert was guided by the same distinction.He stated: DEPARTMENT & SPECIALTY STORE, ETC., LOCAL 1265345With regard to the first contention, it is petitioner's position that the provisohas no application where "an object" of the picketing is recognition on bar-gaining andiscarried on under circumstances proscribed by Section 8(b)(7).I do not so interpret the statute. I think subparagraph (C) means that although"an object" of picketing may be bargaining, as it admittedly is in this case, itis immunized from the statute if "the purpose" of such picketing is also truth-fully to inform the public that the employer does not have a contract with theunion and further if the picketing does not curtail picking up, delivery ortransportation of goods or the performance of services. It is difficult, if notimpossible, to imagine any kind of informational picketing pertaining to anemployer's failure or refusal to employ union members or to have a collectivebargaining agreement where another object of such picketing would not beultimate union recognition or bargaining. In most instances certainly the aimof such informational picketing could only be to bring economic pressure uponthe employer to recognize and bargain with the labor organization.To adoptpetitioner's interpretation of subparagraph (C) would make the second pro-viso entirelymeaningless.The Board itself has held that picketing by a union after defeat at an election maybe for a purpose other than recognition.13 InRadio Broadcast Technicians LocalUnion No. 1264, etc. (WKRG-TV, Inc.),123 NLRB 507, complaint was issuedunder the ill-fatedCurtisdoctrine 14 when the respondent union picketed the em-ployer after loss of the election.The Board affirmed the Trial Examiner's findingthat the purpose of the picketing of WKRG was to prove to the other stations inMobile that it was more profitable to operate with a union than without and, by soproving, to enable Respondent to continue to deal with the union stations andpreserve the existing level of wages and working conditions.UnderCurtistheBoard sought to ban all picketing by a minority union for the purpose of obtainingrecognition and a contract because the Board construed such picketing to be co-ercive within the meaning of Section 8(b)(1)(A). In WKRG the Union had rep-resented the employees but had been defeatedin anelection following dispute overa new contract. It commenced picketing after it had instituted a boycott campaignagainst the station among advertisers and union members in Mobile, and was toldthat "they" could not understand why there was no picket line.Although theUnion's aims would obviously have been satisfied by recognition and a contractthe Trial Examiner found that the objective was to prevent the other stations fromputting into effect the "combo" operation 15 which was the source of the dispute atWKRG. One of the most effectualmeansof preserving union standards at theother stations was to divert advertising from WKRG to the union stations.This,he found, was the primary and immediate purpose of the picket line and such picket-ing did not come within the recognitory picketing ban ofCurtis.The Trial Examinerwas affirmed by the Board without opinion.Even more devastating to the General Counsel's caseishis failure to answer thedecision of Judge Burke in denying the Regional Director's application for an injunc-tion herein.Since the Judge, unlike the Trial Examiner, had only to find a reason-able cause to believe that Section 8(b) (7) (B) had been violated, his failure to makesuch a tentative finding would seem to require discussion in the General Counsel'sbrief.There is none. Since I am in complete accord with the language and reason-ing of the District Judge I shall cite the following from his decision:If the words "where an object thereof" are to be construed as including theultimate object of organization,allinformational picketing designed to dis-courage patronage of non-union storesmustcome within the scope of that13 GeneralCounsel has cited representation cases in which the Board, in effect, equatedpicketing by an unrecognized union with a demand for recognitionThese cases were de-cidedunder the Board's wide discretionary authority to determine a question concerningrepresentation,an authority not subject to judicial review."Drivers, Chauffeurs, etc., Local 639 (Curtis Brothers, Inc ),119 NLRB 232, reversed274 F 2d 551 (CAD C ), unanimously affd 362 U S 274 OtherCurtiscases cited bythe General Counsel appear to ignore the distinction between immediate and ultimateobjectives of picketing and to find a recognitory purpose despite a disclaimer by the Union.I do not think any facile disposition may be made of thisissueunder the statute in viewof its legislative history.15Under the "combo" operation the existing practice of using onlyengineer-technicianson the radio control boards would be eliminated and announcers as well as technicianswouldoperate the boards.This would result in an economy for the Companyand a lossof jobs forthe Union. 346DECISIONSOF NATIONAL LABOR RELATIONS BOARDlanguage.A more reasonable construction would require than an unlawfulobject be so demonstrated and connectedwithdemandsmade by the Unionduring picketing as to provide an acceptable basis for the conclusionthat suchactivitieswere, in fact,designed to accomplishthe proscribed purpose.Thiscourt can find no evidence of demands,unlawful or otherwise,which can befairly identifiedwiththe picketingwhichgives rise to this action.A findingthat "reasonable cause" for beliefthat suchpurpose is present mustthereforbe a conclusion predicated upon conjecture,speculationand distrust of thatquality ofhonesty whichshould be presumed to exist in union organizations tothe same extent that it is presumed to exist in the individuals who compose it.Thiscourt can reach no such conclusion.Concluding,16 I find no evidencethat the picketingof the Respondent Union hereinwas in violation of Section 8 (b) (7) (B)of the Act.Upon the basis of the above findings of fact and upon the stipulated record inthis case,I make the following:CONCLUSIONS OF LAW1.Respondent Union is a labor organization within the meaning ofSection 2(5)of the Act.2.Oakland G.R. Kinney is an employer within the meaning of Section 2(2) ofthe Act.3.Respondent has not engaged in any unfair labor practiceswithin themeaningof Section 8(.b) (7) (B) of the Act.RECOMMENDATIONSIt isherebyrecommended that the complaint herein be dismissed in itsentirety.'Although the constitutional issue has not been raised before me I believe that aneffort to ban peaceful,truthful,informational picketing,even within the 12-month periodfollowing an election,would be in direct conflict with so much ofThornhill v. Alabama,310 U.S.88, as has survived the ravishment of subsequent decisions.(See, however,Giboney v.Empire Storage&IceCo., 336 U.S. 490;International Brotherhood of Teamsters,etc., Local309 v.Hanke,339 U.S.470; Local Union No.10, United Association of Journey-men Plumbers,etc. v.Graham,345 U.S. 192;International Brotherhood of Teamsters,et at. v. Vogt,Inc.,354 U.S. 284.)Latex Industries,IncorporatedandMaymeHess.CaseNo.8-CA-2484-..March 19, 1962DECISION AND ORDEROn December 29, 1961, Trial Examiner William J. Brown issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had discharged Mayme Hess in violation of Section8(a) (1) and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He found further that the Respondent did not violateSection 8(a) (3) in such discharge.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-136 NLRB No. 35.